 

Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

SHERITA K. HICKS, *
Plaintiff, *

Vv. *

CIVIL NO. JKB-20-0022
ANNE ARUNDEL COUNTY, et al., *
Defendants. *
* * * * * * * * * * * *
MEMORANDUM

After being arrested and incarcerated under charges that a state prosecutor later dropped,
Plaintiff Sherita K. Hicks brought various tort claims, along with state and federal constitutional
claims, against the State of Maryland, Anne Arundel County (“the County”), and the Anne Arundel
County Department of Detention Facilities (“AACDDP”). (Am. Compl., ECF No. 12.)' Hicks
also sued Corporals F. Bilbrey and Gregory Pamer,” as well as Former State’s Attorney Wes
Adams and Assistant State’s Attorney Glen Neubauer,’ who allegedly participated in processes
leading to her arrest and indictment. (/d.) The Amended Complaint is poorly drafted. It also is
of the “shotgun” variety, with multiple theories and allegations running through most counts.
Accordingly, it is difficult to parse and decipher.

Motions to dismiss were filed by the County and AACDDF (see First Mot. Dismiss, ECF

No. 26), Corporals Bilbrey and Pamer (see Second Mot. Dismiss, ECF No. 27), and the State of

 

’ In her original Complaint, Hicks sued the Anne Arundel County Police Department (see ECF No. 1), but she dropped
her claims against that Defendant when she filed an Amended Complaint in February 2020 (ECF No. 8). Hicks then
filed a second Amended Complaint in April 2020. (ECF No. 12.)

? Hicks refers to Bilbrey and Pamer as “Detectives” in her Amended Complaint (see, e.g., Am. Compl, { 45), but the
Court will refer to these Defendants as “Corporals,” the titles used in these Defendants’ motion to dismiss (see ECF
No. 27).

* Hicks also originally sued State’s Attorney Anne Colt Leitess (ECF No. 1), but dropped her claims against that
Defendant when she filed her second Amended Complaint (ECF No. 12).

1

 

 
 

Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 2 of 27

Maryland, Adams, and Neubauer (collectively the “State Defendants”) (see Third Mot. Dismiss,
ECF No. 32). Defendants’ motions to dismiss are fully briefed, and no hearing is required. See
Local Rule 105.6 (D. Md. 2018). Hicks recently attempted to file a notice of voluntary dismissal,
pursuant to Federal Rule of Civil Procedure 41(a) (ECF No. 44), regarding her claims against the
State Defendants, and then successfully did so several days later (ECF No. 46.) The Court has
since terminated the State Defendants as parties to this action. (ECF No. 48.)

For the reasons set forth below, the Court will grant in part and deny in part Defendants
Anne Arundel County and AACDDF’s motion to dismiss (ECF No. 26), and grant in part and deny
in part Defendants Corporals Bilbrey and Pamer’s motion to dismiss (ECF No. 27). In light of
Hicks’s recent dismissal of her claims against the State Defendants (ECF No. 46), the Court will
DENY AS MOOT those Defendants’ motion to dismiss (ECF No. 32) because those claims are
no longer part of the case.

L Background‘

On January 1, 2017, Plaintiff Sherita K. Hicks, then a resident of Anne Arundel County,
Maryland, allegedly called the police in the middle of the night “to report an attempted break in
and attempted theft of an All Terrain Vehicle (ATV) from her home.” (Am. Compl. 7 1, 18.)
Elsewhere, Hicks’s poorly drawn Amended Complaint describes the allegedly stolen vehicle not
as an ATV, but a “gray van with dark tinted windows,” without attempting to explain the variance.
(id. J 18.)

Hours later, Devante Allen reported an assault by “an unknown light skinned Black female
and two Black males.” (id. 18.) During an interview with Cpl. Pamer, Allen identified Charles

Wells and Ryan Harrison as the two male assailants. (/d. J§ 18-19.) Hicks alleges that she “was

 

* The facts in this section are taken from the Amended Complaint and construed in the light most favorable to Hicks.
Ibarra y. United States, 120 F.3d 472, 474 (4th Cir. 1997).

2

 

 
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 3 of 27

developed as a possible suspect due to her ownership of the gray van, and because she called the
police to report the attempted theft.” (id. 4 20.)

In an attempt to ascertain the female suspect's identity, Cpl. Bilbrey assembled a photo
array depicting six women, one of whom was Hicks. (id. 20.) After inspecting the photo array,
Allen allegedly selected photo number one as showing the female suspect who had assaulted him.
(id. 421.) Hicks was depicted in photo number five on the array. (/d.) Hicks alleges, “[a]ccording
to Detective Pamer, Mr. Allen identified Plaintiff as the female who assaulted him along with
Wells and Harrison,” and “fa]ccording to Detective Pamer, when Mr. Allen was asked to state how
certain he was that this was the woman who attacked him he stated ‘it’s her,’ and when asked a
second time whether he was certain, Mr. Allen repeated ‘it’s her.”” (id. | 20.) However, consistent
with the incompleteness of many of the accusations in the Amended Complaint, Hicks does not
allege when, or in what context, Cpl. Pamer made those statements about Allen’s identification of
Hicks.

During the course of the investigation, Hicks alleges that Cpl. Pamer made a series of false
statements about her. In separate Applications for Statements of Charges against Hicks, Wells,
and Harrison, Cpl. Pamer allegedly swore under oath that Allen identified Hicks in the photo array.
(id. § 22.) Cpl. Pamer also allegedly attested that Hicks was identified from video footage of the
assault on Allen, but Cpl. Pamer allegedly “never state[d] who made that identification, nor [did]
he provide any basis upon which an independent determination can be made that the identification

in fact occurred.” (Id.)°

 

* Cpl. Pamer also allegedly falsely stated in the arrest warrant that the assault occurred fifteen days after its true date,
but “the executed arrest warrant appears to have handwritten corrections as to the date of occurrence.” (Am. Compl.

{ 22.)
3

 

 
 

Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 4 of 27

On January 12, 2017, in an Affidavit for a Search and Seizure Warrant for Hicks’s home,
car, and person, Cpl. Pamer allegedly falsely swore that Allen identified Hicks in the photo array.
(/d. { 23.) Further, Hicks alleges that Cpl. Pamer failed to follow up on a lead regarding the female
Suspect’s true identity. On January 18, Cpl. Pamer interviewed Harrison, who allegedly stated that
the female involved in the assault was his cousin “Mama,” and that Hicks did not participate in the
assault. (ld. | 24.) Cpl. Pamer also interviewed Wells, who allegedly “simply agreed” to Cpl.
Pamer’s statement that Hicks was already a suspect. (/d. 25.) Wells allegedly told Cpl. Pamer
that “Mama,” also known as India Jones, was his girlfriend, but “did not volunteer information
that his girlfriend was the person who was involved in this incident.” (id.) Cpl. Pamer allegedly
“did not ask Mr. Wells whether ‘Mama’ was involved.” Ud.) Additionally, Cpl. Pamer allegedly
found a contact named “mumma” on Harrison’s phone and confirmed that the number belonged
to Jones. (Id. | 26.) However, Allen allegedly had not identified Jones in any photo array,
according to police reports. (/d.)

Upon Cpl. Pamer’s allegedly false statements in the Application, a Statement of Charges
issued, accusing Hicks in nine counts, including First Degree Assault. (Id. | 22.) Hicks was
arrested on January 19, 2017, based on the “arrest warrant that [Cpl. Pamer allegedly] obtained as
a result of the falsehoods and misinformation about Plaintiff,” and held without bond in the Anne
Arundel County Jail, where she was allegedly “treated poorly, roughly and harshly, and as a result
of the false accusations and the harsh treatment, Plaintiff became suicidal.” (id. §§ 28-29.) Hicks
was allegedly “stripped of her clothes and made to stay in an unheated jail cell naked and
unclothed,” and did not receive any supplies to treat her menstrual period. (/d. 29.) “[A]s a

result of all of the unsanitary conditions,” she allegedly got an infection. (/d.)

 
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 5 of 27

On January 20, 2017, during a Bond Review, the prosecutor assigned to Hicks’s case
allegedly “stated that he felt compelled to tell the court that another suspect had been developed,”
but did not provide any details about that suspect. (id. 130.) Although the prosecutor still sought
to have Hicks held, the Court allowed her to post bond. (id.) Hicks was later indicted on charges
of First Degree Assault, Second Degree Assault, Reckless Endangerment, and Conspiracy to
Commit First Degree Assault, based on Cpl. Pamer’s allegedly false statements. Ud. 431.) Hicks
contends that Cpl. Pamer, other police officers, and prosecutors withheld and continue to withhold
“exculpatory information that Hicks was not involved in this crime.” (dd. {{ 33-34.) After being
indicted, Hicks requested that the State’s Attorney’s Office produce that exculpatory information,
but the Office simply entered the case as Nolle Prosequi without providing “the requested
exculpatory information .. . to the Plaintiff.” (Id. 34.)

Hicks alleges that her “unfounded arrest and incarceration adversely affected and continues
to affect Hicks’s personal, professional and family life.’ (id. 39.) As relief, she seeks
compensatory damages, punitive damages, costs and interest, and attorney’s fees. (Jd. at 31.)

I. Legal Standard

“In considering a motion to dismiss” pursuant to Rule 12(b)(6), the Court must “accept as
true all well-pleaded allegations and view the complaint in the light most favorable to the plaintiff.”
Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005). To survive a motion to dismiss,
“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
is plausible on its face.” Ashcroft v. Igbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Jgbal, 556 U.S. at 678. “A pleading that offers ‘labels and
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 6 of 27

conclusions’ or . . . ‘naked assertion[s]’ devoid of ‘further factual enhancement’” will not suffice.
Id. (alteration in original) (quoting Twombly, 550 U.S. at 555, 557).
Ht ~~ Analysis

In her Amended Complaint, Hicks brings many claims against a range of defendants. Some
of these claims, construed in a light favorable to Hicks, plausibly entitle her to relief. Some claims
are barred by the defendants’ immunities. Other claims are seriously deficient and do not come
close to attaining Twombly’s plausibility standard. In this section, the Court will parse through
Hicks’s many claims, quickly disposing of all claims brought against the State Defendants,
AACDDEF, Cpl. Bilbrey, and Cpl. Pamer in his official capacity, and leaving intact only some
claims brought against the County and Cpl. Pamer in his personal capacity.

Because governmental immunity protects the County from tort liability and Hicks falls far
short of stating federal constitutional claims against the County, only Hicks’s Maryland
Declaration of Rights and vicarious liability claims (Counts 4 and 5, respectively, of her Amended
Complaint) will remain standing against the County.®

In her Amended Complaint, Hicks devotes more attention to Cpl. Pamer’s alleged
misconduct than that of the other defendants, and ultimately, most of the surviving claims are
against Cpl. Pamer (in his personal capacity). Statutory immunity shields Cpl. Pamer from Hicks’s
negligence claim, and Hicks clearly fails to plead the elements of all but one of her constitutional
claims against Cpl. Pamer. Nonetheless, Count 3 of Hicks’s Amended Complaint will partially
survive dismissal insofar as it makes a gross negligence claim. Count 7, which the Court treats as

making substantive constitutional claims under § 1983, will partially survive dismissal as well, but

 

® These claims survive dismissal because the County did not seek dismissal of Count 4, and Hicks adequately stated
a claim against the County under Count 5.
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 7 of 27

only with respect to Hicks’s Fourth Amendment claim. Hicks’s other surviving claims against
Cpl. Pamer include claims Cpl. Pamer did not seek to dismiss—namely, false arrest, false
imprisonment, and Maryland Declaration of Rights claims (Counts 1, 2, and 4, respectively }—and
a malicious prosecution claim (Count 6) that survives Cpl. Pamer’s motion to dismiss.

A. Claims Against State Defendants

The Court will DENY AS MOOT the motion to dismiss (ECF No. 32) filed by the State
Defendants because Hicks concedes the dismissal of these claims is proper, and she seeks to
withdraw them on her own initiative. (See ECF No. 46.) Hicks has acknowledged that her claims
against the State of Maryland are barred by Eleventh Amendment immunity and that this Court is
not the proper forum for her claims against Adams and Neubauer. (Opp’n to Third Mot. Dismiss
at 1-2, ECF No. 36.) Federal Rule of Civil Procedure 41(a) permits a plaintiff to file a notice of
voluntary dismissal without court order “before the opposing party serves either an answer or a
motion for summary judgment.” See Fed. R. Civ. P. 41(a)(1)(A)G@). Because the State of Maryland
has filed neither its answer nor a motion for summary judgment, the Court acknowledges Hicks’s
dismissal of its claims against the State Defendants, and the Court’s Order will note that these
claims are no longer a part of this case.

B. Claims Against Anne Arundel County

The Court will dismiss most of Hicks’s claims against Anne Arundel County, which
employed Cpl. Pamer, Cpl. Bilbrey, and the officials operating AACDDF during Hicks’s arrest,
prosecution, and incarceration. As against the County, only Counts 4 and 5—Hicks’s Maryland
Declaration of Rights and vicarious liability claims—will survive.

The County correctly notes that Hicks cannot seek punitive damages against it because

Maryland law provides that “[a] local government may not be liable for punitive damages.” MD.

 
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 8 of 27

CTs, & JUD. PROC. § 5-303(c)(1). Hicks does not appear to seek punitive damages on these claims,
but they are precluded regardless.”
I. State Tort Claims — Counts 1, 2, 3, and 6

Anne Arundel County correctly asserts that the Maryland doctrine of governmental
immunity shields it from liability under Hicks’s false arrest, false imprisonment, negligence/gross
negligence, and malicious prosecution claims. (See First Mot. Dismiss at 7.) The Maryland Court
of Appeals has found that “the immunity of counties, municipalities and local agencies is limited
to tortious conduct which occurred in the exercise of a ‘governmental’ rather than a ‘proprietary’
function.” Mayor and City Council of Balt. v. Whalen, 909 A.2d 683, 688 (Md. 2006). A
governmental function is one “imposed upon the municipality as a governmental or public agency
by legislative enactment,” and includes “discretionary, legislative, [and] judicial” acts, whereas a
proprietary function, which is “done in the private or corporate capacity of the municipality,”
relates to “the local or special interests of the municipality.” Jd. at 689 (internal citations omitted);
see also Clark v. Prince George’s Cnty., 65 A.3d 785, 791 (Md. Ct. Spec. App. 2013) (“The
operation by a county of its police department is quintessentially governmental.”).

“Counties are shielded from tort liability for governmental actions unless the General
Assembly has specifically waived the immunity of the municipality,” and Maryland law contains
“no blanket waiver of governmental immunity regarding local jurisdiction.” Williams v. Prince
George's Cnty., 685 A.2d 884, 887, 899 (Md. Ct. Spec. App. 1996). A Maryland statute provides
that local governments may be vicariously liable for the tortious acts or omissions of their

employees, MD. CTs. & JUD. PROC. § 5-303(b)(1); see infra Part III.B.2, but this statute “contains

 

7 At this time, the Court will not evaluate whether punitive damages or any other forms of relief sought by Hicks are
valid as against Defendant Cpl. Pamer because Cpl. Pamer’s motion to dismiss does not challenge Hicks’s desired
forms of relief.

 

 
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 9 of 27

no specific waiver of governmental immunity when a governmental entity is sued in its own
capacity.” Khawaja v. Mayor and City Council, City of Rockville, 598 A.2d 489, 494 (Md. Ct.
Spec, App. 1991). Further, Maryland courts have explained that governmental immunity can
shield local governments from the sorts of tort claims presented in this case. See DiPino v. Davis,
729 A.2d 354, 358, 370 (Md. 1999) (holding that governmental immunity protected a city
government from common law tort claims of false imprisonment and malicious prosecution);
Williams, 685 A.2d at 899 (explaining that a county can invoke governmental tmmunity in
response to false arrest, false imprisonment, negligence, and gross negligence claims).

Given that arresting individuals is a discretionary act, that Maryland courts have applied
governmental immunity in cases involving similar claims, and that there is no indication Anne
Arundel County waived its immunity, the County properly invokes governmental immunity as a
defense to Hicks’s tort claims. Thus, the Court will dismiss Counts 1, 2, 3, and 6—which
encompass Hicks’s claims of false arrest, false imprisonment, negligence/gross negligence, and
malicious prosecution—against Defendant Anne Arundel County.

2. Vicarious Liability Claim — Count 5

Under Maryland law, “a local government shall be liable for any judgment against its
employee for damages resulting from tortious acts or omissions committed by the employee within
the scope of employment with the local government.” Mb. Cts. & JUD. PRoc, § 5-303(b)(1). For
the purposes of vicarious liability, an action is within the scope of employment when it is “in
furtherance of the employer’s business and authorized by the employer.” Antonio v. SSA Sec.,
Inc., 110 A.3d 654, 658 (Md. 2015) (internal quotation marks and citations omitted). Notably, for
vicarious liability to attach, the employee’s “conduct need not be ‘intended or consciously

authorized,’ so long as it is ‘of the same general nature as that authorized’ or ‘incidental to the
 

Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 10 of 27

conduct authorized.” Nero v. Mosby, 890 F.3d 106, 126 (4th Cir, 2018) (quoting Larsen vy,
Chinwuba, 832 A.2d 193,201 (Md. 2003)). In contrast, when an employee’s “actions are personal,
or where they represent a departure from the purpose of furthering the employer’s business, or
where the employee is acting to protect his own interests,” an employee’s actions tend to fall
outside the scope of employment. Clark, 65 A.3d at 799 (internal quotation marks and citations
omitted).

Hicks states a plausible claim of vicarious liability (which is also called respondeat
superior when describing an employer’s liability for an employee’s wrongful actions). Although
the County did not expressly authorize Cpl. Pamer to swear to false statements in affidavits, a
reasonable factfinder could conclude that the false statements Cpl. Pamer allegedly made were
incidental to his general job responsibilities of investigating crimes and seeking arrest warrants.
Hicks does not allege that Cpl. Pamer made false statements to advance his own personal interests.

Defendant Anne Arundel County argues that Hicks fails to state a claim of vicarious
liability because “there has been no judgment against any employee” of the County. (First Mot.
Dismiss Mem. Supp. at 9, ECF No. 26-1.) The Plaintiff need not wait until she secures a judgment
against Cpl. Pamer (if she does) to bring a claim for vicarious liability against the County. Rather,
the County is potentially “on the hook,” at least until the employee conduct potentially giving rise
to vicarious liability is adjudged to have not occurred, or to have been non-tortious. Le., the County
will be vicariously liable for qualifying torts that might later be proven against Cpl. Pamer, and to
which Cpl. Pamer cannot raise an immunity defense. See infra Parts ILE.2, IILE.4. It is not
improper for a plaintiff to bring a vicarious liability claim under Maryland law in these

circumstances, See Md. State Bar Ass’n, 6 Pleading Causes of Action in Md. § 3.195 (2018)

10
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 11 of 27

(listing the “elements of a respondeat superior claim”). Thus, Count 5 will survive against the
County.
3. Federal Constitutional Claims — Counts 7, 8, and 9

Confusingly, the Amended Complaint contains two different charges titled “Count 7.” One
of the “Count 7s” states substantive constitutional claims against Defendants, and the next “Count
7” describes virtually identical substantive claims while invoking § 1983. Because § 1983 is the
statutory mechanism for bringing substantive constitutional claims against public officials, the
Court will read the two “Count 7s” as merging together all of the allegations contained in both.
See Gonzaga Univ. v. Doe, 536 U.S. 273, 285 (2002) (“[Section] 1983 merely provides a
mechanism for enforcing individual rights ‘secured’ elsewhere, i.e., rights independently ‘secured
by the Constitution and laws’ of the United States.”).

Under § 1983, a county cannot be liable for its employees’ federal constitutional torts on a
respondeat superior basis, but may be liable when official county policy of some sort causes a
constitutional tort. Monell v. Dep’t of Soc. Servs. of N-Y., 436 U.S. 658, 690 (1978). Monell
liability may arise when a county employee’s constitutionally offensive conduct is performed in
furtherance of some “policy or custom” of the county, Milligan v. Newport News, 743 F.2d 227,
229 (4th Cir. 1984),

To state a § 1983 claim against a county, also known as a Moneil claim, a plaintiff must
allege (1) “a constitutional harm that stems from the acts of a municipal employee taken in
furtherance of some municipal policy or custom,” (2) “facts showing that the policy’s creation is
fairly attributable to the municipality,” and (3) “an affirmative causal link between the policy or

custom, and the particular injury suffered by the plaintiff.” Wash. v. Balt. Police Dep’t, 457

 

8 The Court notes that its treatment of Count 7 is different from that of Defendants—they refer to Hicks’s substantive
constitutional claims as Count 7 and her § 1983 claims as Count 8.

11
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 12 of 27

F. Supp. 3d 520 (D. Md. 2020) (internal quotation marks omitted) (citing Milligan, 743 F.2d at
229 (4th Cir. 1984); Spell v. McDaniel, 824 F.2d 1380, 1389 (4th Cir. 1987)).

Hicks does not sufficiently plead the elements of Monell liability as to Count 7. In her
Amended Complaint, Hicks alleges that County employees took “gratuitous, illegal, improper,
[and] objectively unreasonable” actions that violated her constitutional rights (Am. Compl. J 114),
and the County had “a policy and or custom of allowing and encouraging investigations, arrests,
indictments and prosecutions that are not based on probable cause, [and] that are based on false
and misleading information, and of withholding exculpatory information” (id. J 44).

Hicks’s statements are unsupported by any factual allegations. They are merely
unsubstantiated legal assertions that cannot survive a motion to dismiss. See Twombly, 550 U.S.
at 555, 557. Further, it is not enough to allege that constitutional violations occurred in one
instance and ask the Court to infer that those violations are part of a broader municipal policy or
custom. Walker v. Prince George's Cnty., 575 F.3d 426, 431 (4th Cir. 2009). Thus, Plaintiff has
not successfully pleaded Monel! liability in Count 7.

In Counts 8 and 9 of Hicks’s Amended Complaint, she claims that Anne Arundel County
discriminated against her on the basis of her sex and race. Hicks does not state a cause of action
under which she brings these constitutional claims against the County. She fails to successfully
plead under § 1983. In addition, there are substantive deficiencies in Hicks’s Equal Protection
Clause claims. As discussed in greater detail in Part IIL.E.5.c, infra, Hicks’s allegations that she
was treated differently from non-Black and non-female detainees in Anne Arundel County do not
sufficiently state a claim against Cpl. Pamer under the Fourteenth Amendment. And, Hicks pleads
even fewer facts against the County and its policies. Thus, the failure of the Equal Protection

Clause claim against the County is even clearer.

12
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 13 of 27

Accordingly, all of Hicks’s constitutional claims against the County will be dismissed.

C. Claims Against AACDDF

The Court will dismiss all claims against AACDDF because it is not a legal entity that is
capable of being sued. When “[nJeither the Constitution nor any other provision of [Maryland]
law... creates a governmental agency” with the name of the state agency being sued, that agency
cannot be a defendant in a lawsuit. Boyer v. State, 594 A.2d 121, 128 n.9 (Md. 1991). Under the
same reasoning, Maryland courts maintain that “[c]ounty police departments are agents of the State
and should not be viewed as separate legal entities.” Hines v. French, 852 A.2d 1047, 1068 (Md.
2004); see also Revene v. Charles Cnty. Comm'rs, 882 F.2d 870, 874 (4th Cir. 1989) (“The
separate claim against the ‘Office of Sheriff’ was rightly dismissed on the basis that this ‘office’
is not a cognizable legal entity separate from . . . the county government of which this ‘office’ is
simply an agency.”). Hicks does not proffer any legal bases for directly suing AACDDF, as
opposed to Anne Arundel County. Thus, the claims against AACDDF will be dismissed.

D, Claims Against Cpl. Bilbrey

In her Amended Complaint, Hicks does not allege any facts showing wrongdoing on the
part of Cpl. Bilbrey. The only specific action that Hicks attributes to Cpl. Bilbrey is that “Detective
F. Bilbrey #1318 created a photo array containing a photo of Hicks and five other women.” (Am.
Compl. { 20.) Relatedly, Hicks alleges that Cpl. Bilbrey knew “[t]he photo of Plaintiff Sherita
Hicks is photo number 5 of the array.” (/d. § 21.) This statement logically flows from Cpl.
Bilbrey’s alleged role in assembling the photo array, but does not allege any wrongdoing on Cpl.
Bilbrey’s part. As against Cpl. Bilbrey, the Amended Complaint falls woefully short—it is grossly

deficient.

13
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 14 of 27

Hicks’s few statements accusing Bilbrey of wrongdoing are conclusory assertions that lack
the factual specificity Twombly and Iqbal require. See lqbal, 556 U.S. at 678-79 (explaining that
Federal Rule of Civil Procedure 8 “does not unlock the doors of discovery for a plaintiff armed
with nothing more than conclusions”). First, without alleging any facts in support of this
conclusion, Hicks asserts that Cpl. Bilbrey “knew or should have known that Plaintiff had not been
identified as involved in the assault against Devonte Allen.” (Am. Compl. § 36.) Second, Hicks
groups Cpl. Bilbrey with Cpl. Pamer in asserting that “Detective Pamer, Detective Bilbrey, and
other members of the Anne Arundel County Police Department manufactured evidence against
her[.]” (id. 38). While Hicks specifically alleges that Cpl. Pamer falsely stated that video footage
revealed her presence at the crime scene (id. 4 22), Hicks alleges no facts suggesting that Cpl.
Bilbrey manufactured any evidence. Here, Hicks makes a heavy charge against Cpl. Bilbrey, but
she utterly fails to support it. This is highly inappropriate pleading.

Third, Hicks states that “Detective Pamer and Detective Bilbrey and other members of the
Anne Arundel County Police Department who are unknown at this time knowingly put together
the photo array containing Plaintiff's picture and then falsely swore in their arrest warrant that
Plaintiff had been identified[.]” (Jd. { 42.) Read consistently with the facts alleged elsewhere in
the Amended Complaint, this sentence simply reiterates that Cpl. Bilbrey was responsible for
knowingly putting together a photo array—an action that is not unlawful in itself—and that Cpl.
Pamer falsely swore that Hicks was identified as a suspect. Hicks alleges no facts suggesting that
Cpl. Bilbrey made any false statements regarding Hicks’s identification as a suspect, or that Cpl.
Bilbrey knew Cpl. Pamer made false statements and failed to correct them. Again, Hicks has
leveled an extremely serious allegation against Cpl. Bilbrey and then failed to back it up. This is

yet another example of poor pleading—even reckless this time.

14
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 15 of 27

In her response to Cpl. Bilbrey’s motion to dismiss, Hicks concedes that she “is without
knowledge of Cpl. Bilbrey’s entire role in this matter,” but argues, “[s]ince he is involved in a
major investigative activity such as creating a photospread of potential suspects, it is not
unreasonable to assume that Cpl. Bilbrey may have played a greater role in this investigation than
Plaintiff is aware.” (Opp’n to Second Mot. Dismiss at 3-4, ECF No. 35.) These conclusory
assertions regarding Bilbrey’s potential participation in unlawful conduct, which are unsupported
by specific factual allegations, do not state a claim for relief that is plausible on its face. Further,
counts in a lawsuit—particularly ones that impugn a person’s character—are totally inappropriate
when the foundation is limited to speculation that a defendant “may have played a greater role,”
or may have played a role at all, in misconduct. Not only should these flimsy accusations be
dismissed, they have no business even appearing in a complaint in federal court.

E. Claims Against Cpl. Pamer

The Court now considers Hicks’s many claims against Cpl. Pamer, who allegedly made
false statements resulting in Hicks’s allegedly unjustified arrest and incarceration. As a starting
point, the Court will dismiss all claims brought against Cpl. Pamer in his official capacity, which
are effectively claims against the County itself. As for Hicks’s claims against Cpl. Pamer in his
personal capacity, because Cpl. Pamer successfully invokes statutory immunity and Hicks falls
far short of stating multiple constitutional claims, the Court will dismiss Hicks’s negligence,
vicarious liability, and Fifth, Sixth, and Fourteenth Amendment claims. However, Hicks’s false
arrest, false imprisonment, gross negligence, Maryland Declaration of Rights, malicious
prosecution, and Fourth Amendment claims against Cpl. Pamer in his personal capacity will

survive dismissal.

15
 

Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 16 of 27

1. Claims Against Cpl. Pamer in His Official Capacity

Hicks sues Cpl. Pamer in both his personal and official capacities (see Am. Compl. { 5),
but the Court will treat Hicks’s official capacity claims as being against Anne Arundel County.
The Supreme Court has held that “an official-capacity suit is, in all respects other than name, to be
treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 165 (1985). In such suits,
an official can invoke “forms of sovereign immunity that the entity, gua entity, may possess.” Jd.
at 167.

Cpl. Pamer seeks dismissal of Counts 3, 5, 6, 7, 8, and 9, without specifying whether he
seeks dismissal for claims against him in his personal or official capacity. (See Second Mot.
Dismiss.) The Court will assume Cpl. Pamer sought dismissal of those counts in their entirety,
and will therefore dismiss Hicks’s official capacity claims against Cpl. Pamer for all of those
counts. The Court has already dismissed all but Counts 4 and 5 against the County, so those claims
have effectively been dismissed against Cpl. Pamer in his official capacity as well. The Court will
also exercise its discretion to dismiss Hicks’s official capacity suits under Counts 4 and 5 because
they are redundant with Hicks’s claims against the County. See Love-Lane v. Martin, 355 F.3d
766, 783 (4th Cir. 2004) (affirming the dismissal of an official capacity claim because it “is
essentially a claim against the [government entity] and thus should be dismissed as duplicative”).

In contrast, as is discussed in the following sections, several of Hicks’s claims against Cpl.
Pamer in his personal capacity will survive dismissal.

2. Negligence/Gross Negligence — Count 3

Hicks brings a negligence claim against Cpl. Pamer, asserting that he breached “a duty to

use reasonable care not to harm Ms. Hicks or to violate her rights” by, inter alia, falsely arresting

Hicks, “[i]mproperly investigating the incident in question, including the assault on Devonte

16

 
 

Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 17 of 27

Allen,” and “[iJmproperly accusing [Hicks] of crimes.” (Am. Compl. ] 69-70.) Elsewhere in
her Amended Complaint, Hicks alleges that Cpl. Pamer acted with “gross negligence” in
facilitating Hicks’s “unfounded arrest and incarceration.”? (Jd. 41.)

In seeking dismissal of Hicks’s negligence claim, Cpl. Pamer correctly invokes statutory
immunity under the Maryland Tort Claims Act (“MTCA”), which provides that “state personnel”
are immune “from liability in tort for a tortious act or omission that is within the scope of the
public duties of the State personnel and is made without malice or gross negligence.” Mb. Cts. &
Jub. PRoc. § 5-522(b). The District of Maryland has “treat[ed] county police officers as state
personnel for purposes of MTCA.” Posyton v. Maryland, Civ. No. PWG-16-3887, 2017 WL
3704616, at *9 n.8 (citing Housley v. Holquist, 879 F. Supp. 2d 472, 483 (D. Md. 2011)). Maryland
courts treat the MTCA’s “within-the-scope-of-employment requirement [as] ‘coextensive with the
common law concept of “scope of employment’ under the doctrine of respondeat superior.”” Nero,
890 F.3d at 126. As discussed in Part III.B.2, supra, Cpl, Pamer was undertaking conduct “of the
same general nature as that authorized” by the County, so he was acting within the scope of his
employment for the purposes of the MTCA. See Nero, 890 F.3d at 126 (quoting Chinwuba, 832
A.3d at 200)). Thus, under the MTCA, Cpl. Pamer does have statutory immunity from Hicks’s
negligence claim. See Krell v. Braightmeyer, 828 F. App’x 155, 159-60 (4th Cir. 2020) (upholding
a grant of statutory immunity under the MTCA to police officers on negligence claims).

However, a gross negligence claim, by definition, does not fall within the immunity

conferred by the MTCA. The Maryland Court of Appeals defines gross negligence as “an

 

* Hicks does not explicitly mention gross negligence in the “Claims” section of her Amended Complaint, but she
incorporates by reference her allegations from elsewhere in her Amended Complaint. (Am. Compl. { 68.) Following
the Fourth Circuit’s approach in Jbarra, and despite the poor draftsmanship, the Court will construe the Amended
Complaint in the light most favorable to Hicks by concluding, at least for now, that she stated a gross negligence
claim. 120 F.3d at 474.

17

 
 

Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 18 of 27

intentional failure to perform a manifest duty in reckless disregard of the consequences as affecting
the life or property of another.” Cooper v. Rodriguez, 118 A.3d 829, 832-33 (Md. 2015). Grossly
negligent conduct displays “something more than simple negligence, and likely more akin to
reckless conduct.” Barbre v. Pope, 935 A.2d 699, 717 (Md. 2007) (quoting Taylor v. Harford
Cnty. Dep’t of Soc. Servs., 862 A.2d 1026, 1035 (Md. 2004) (emphasis in original). “With regard
to omissions in a probable-cause statement,” the Fourth Circuit has held “that a drafter acts with
reckless disregard when she ‘fail[s] to inform the judicial officer of facts [she] knew would negate
probable cause.”” Nero, 890 F.3d at 130 (quoting Miller v. Prince George's Cnty., Md., 475 F.3d
621 (4th Cir. 2007)).

Police officers do not owe a special duty to arrestees, but they do owe at least an ordinary
one. Therefore, Cpl. Pamer had a duty to act with reasonable care with respect to Hicks. A
reasonable jury could determine that Cpl. Pamer exhibited gross negligence through his alleged
repeated false statements about Hicks’s involvement in the assault on Allen, his alleged lies about
video footage conceming Hicks, and his alleged inadequate questioning of witnesses—especially
because Cpl. Pamer had reason to know that his actions could result in the incarceration of an
innocent individual. Cpl. Pamer’s alleged false statements alone can qualify as grossly negligent
under Fourth Circuit precedent because Hicks alleges that Cpl. Pamer “knew or should have
known” Allen did not identify her in a photo array, yet he swore to the contrary in legal documents
giving rise to Hicks’s arrest and indictment. (See Am. Compl. §f] 22-23.) Thus, Hicks’s gross
negligence claim will survive the Second Motion to Dismiss.

3. Vicarious Liability — Count §
As discussed in Part IJI.B.2, supra, a supervisor may be vicariously liable for tortious

actions taken by an employee acting within the scope of his or her employment. It is unclear

18
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 19 of 27

whether Hicks intended to bring a vicarious liability claim against Cpl. Pamer, but because Hicks
does not allege that Cpl. Pamer had any employees or agents, or that they committed torts, she
fails to state a claim of vicarious liability against Cpl. Pamer,

4. Malicious Prosecution — Count 6

To establish a malicious prosecution claim, a plaintiff must allege (1) “the defendant
instituted a criminal proceeding against the plaintiff’; (2) “the criminal proceeding was resolved
in the plaintiffs favor”; (3) “the defendant did not have probable cause to institute the proceeding”;
and (4) “the defendant acted with malice or a primary purpose other then [sic] bringing the plaintiff
to justice.” Okwa v. Harper, 757 A.2d 118, 130 (Md. 2000).

“Probable cause” consists of “facts and circumstances ‘sufficient to warrant a prudent
[person] in believing that the [suspect] had committed or was committing an offense.” DiPino,
729 A.2d at 361 (alterations in original) (citation omitted) (quoting Gerstein v. Pugh, 420 US.
103, 111 (1975)). Malice means “the defendant was actuated by an improper motive, a purpose
other than that of bringing [the plaintiff] to justice.” Jd. at 374 (alterations in original) (internal
quotation marks and citations omitted). “[MJalice, though a separate element of the tort, may be
inferred from the lack of probable cause.” Jd. In McDaniel y. Arnold, a judge of this Court
explained, “[a]lthough actual malice cannot be inferred from the mere absence of probable cause,
standing alone, actual malice ‘can be inferred from an arrest that was so lacking in probable cause
and legal justification as to render [the arresting officer’s] stated belief in its existence
unreasonable and lacking in credibility,” when all of the facts are considered in context.” 898 F.
Supp. 2d 809, 850 (D. Md. 2012) (quoting Thacker v. City of Hyattsville, 762 A.2d 172, 193-94

(Md. Ct. Spec. App. 2000)). The Maryland Court of Appeals has held that “[t]he question of

19
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 20 of 27

malice, that is, the question of whether the defendant acted from other than proper motives . . . is
a question for the jury.” Banks v. Montgomery Ward & Co., 128 A.2d 600, 606 (Md. 1957).

Hicks established element (1) of this claim by alleging that Cpl. Pamer repeatedly made
false statements under oath, because a police officer may be liable for malicious prosecution when
he or she “concealed or misrepresented facts” in connection with the prosecution. Evans v.
Chalmers, 703 F.3d 636, 648 (4th Cir. 2012) (quoting Snider v. Lee, 584 F.3d 193, 206 (4th Cir.
2009) (Stamp, J., concurring)). Hicks’s allegation that the prosecutor’s office “entered the case as
Nolle Prosequi” establishes element (2). (See Am. Compl. J 34.) Hicks also sufficiently alleged
element (3) to survive dismissal. Assuming all of her allegations are true, a prudent police officer
almost certainly would not believe Hicks participated in the assault on Allen when the only
evidence against her was the use of her van in the assault.

Whether Hicks sufficiently pleaded element (4) is a much closer call. Hicks asserts that
Cpl. Pamer’s actions were performed with “an evil or rancorous motive influenced by hate, the
purpose being to deliberately and willfully injure” her. (/d. 4 108.) While this language is rather
conclusory, it is difficult to fathom how Hicks could allege specific facts regarding Cpl. Pamer’s
mental state before any discovery has commenced in this action. Maryland courts permit malice
to be inferred from a lack of probable cause, and even under the more stringent standard discussed
in McDaniel, a reasonable factfinder may conclude that Cpl. Pamer could not credibly excuse his
behavior by claiming that his repeated false statements about Allen’s identification and video
footage, and his decision not to follow leads pointing to Mama, were simply innocent mistakes. A
reasonable factfinder might also agree with Hicks’s argument that Cpl. Pamer’s malice can be
“inferred by the sheer number of times that Cpl. Pamer falsely swore that the complaining witness

had selected her as the perpetrator.” (Opp’n to Second Mot. Dismiss at 5.) If, as Hicks alleges,

20

 
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 21 of 27

Cpl. Pamer repeatedly attested that Hicks committed an offense, without verifying that the
evidence supported his sworn statements or pursuing evidence about an alternative suspect, Cpl.
Pamer’s conduct could signal an improper, malicious motive,

Because a reasonable factfinder could find malice, assuming the Amended Complaint is
true and its statements are construed in Hicks’s favor, see Ibarra, 120 F.3d at 474, the malicious
prosecution claim survives dismissal.

3. Federal Constitutional Claims — Counts 7, 8, and 9

In Count 7, Hicks asserts that Defendants violated the “rights, privileges and immunities
secured to her by the United States Constitution including but not limited to the Fourth, Fifth, and
Sixth Amendments.” (Am. Compl. { 107.) While Hicks alleges sufficient facts to state a plausible
§ 1983 claim alleging a violation of the Fourth Amendment, she does not do so with respect to her
accusations that her Fifth or Sixth Amendment rights were violated. !°

a, Elements of § 1983 Cause of Action

Stating a claim under § 1983 requires showing that (1) a plaintiff has “been deprived of a
right ‘secured by the Constitution and the laws’ of the United States” and (2) a defendant deprived
the plaintiff of this right while acting “under color of state law.” Flagg Brothers, Inc. v. Brooks,
436 U.S. 149, 155-56 (1978).

The first requirement is satisfied with respect to Hicks’s Fourth Amendment claim against
Cpl. Pamer, the only constitutional claim that will survive dismissal, because the Supreme Court

has held that the rights conferred under the Fourth Amendment may be enforced through § 1983

 

'0 Although the Amended Complaint states that Count 7 is not limited to claims under the Fourth, Fifth, and Sixth
Amendments, the Court will not evaluate whether Hicks might have plausibly stated a claim under any other
constitutional provisions that she did not explicitly invoke. To the extent Plaintiff or her counsel believe that such
pleading language authorizes the Court to engraft violations of other, unspecified elements of the Constitution that it
might perceive onto this Amended Complaint, they fundamentally misunderstand their pleading obligations.

21

 
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 22 of 27

suits. See Manuel v. City of Joliet, ill., 137 S. Ct. 91 1, 920 (2017) (holding that a plaintiff may
bring a § 1983 action against a city and its police officers, alleging that the plaintiff's unlawful
arrest and detention violated the Fourth Amendment).

As for the second requirement, “those who carry a badge of authority of a State and
represent it in some capacity, whether they act in accordance with their authority or misuse it,” are
acting under state law for purposes of a § 1983 claim. Monroe v. Pape, 365 U.S. 167, 172 (1961),
overruled in part on other grounds by Monell, 436 U.S. at 695-701 (1978). “[Mlisuse of power
possessed by virtue of state law, as opposed to a ‘purely personal pursuit,’ falls within § 1983,”
Bailey v. Prince George’s Cnty, Md., 34 F. Supp. 2d 1025, 1027 (D. Md. 1999) (quoting Revene,
882 F.2d at 873-74). The Fourth Circuit has held that a county police officer may still be acting
under the color of state law when, “off duty, out of uniform and operating his own vehicle,” he
shoots an individual. Revene, 882 F.2d at 872-74. Cpl. Pamer does not dispute that, as an Anne
Arundel County police officer who was on duty while arresting Hicks, questioning witnesses, and
swearing to allegedly false statements, he was acting under color of state law. Because Hicks has
alleged the elements of a § 1983 cause of action, the Court will next consider whether she has
adequately pleaded the elements of her substantive constitutional claims.

b. Fourth Amendment Claim

“Unquestionably, ‘[t]he Fourth Amendment prohibits law enforcement officers from
making unreasonable seizures, and seizure of an individual effected without probable cause is
unreasonable.”” Miller, 475 F.3d at 627 (quoting Brooks v. City of Winston-Salem, 85 F.3d 178,
183 (4th Cir. 1996)). Even if “a prosecutor retains all discretion to seek an indictment, police
officers may be held to have caused the seizure and remain liable to a wrongfully indicted

defendant . . . when they have lied to or misled the prosecutor, failed to disclose exculpatory

22

 
 

Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 23 of 27

evidence to the prosecutor, or unduly pressured the prosecutor to seek the indictment.” Evans, 703
F.3d at 649-50 (internal citations omitted). In Franks v. Delaware, the Supreme Court held the
Fourth Amendment may be violated when “a false statement knowingly and intentionally, or with
reckless disregard for the truth, was included by the affiant in the warrant affidavit, and if the
allegedly false statement is necessary to the finding of probable cause.” 438 U.S. 154, 155—56
(1978).

Under Franks, to establish a Fourth Amendment violation, a party must show
(1) intentionality, which means that “the affiant either intentionally or recklessly made a materially
false statement or that the affiant intentionally or recklessly omitted material information from the
affidavit,” and (2) materiality, which means that if a defendant’s affidavit were corrected, it would
no longer establish probable cause. United States v. Wharton, 840 F.3d 163, 169-70 (4th Cir.
2016). Although the Franks test arose and is frequently applied in the criminal context, the Fourth
Circuit has applied this test to ascertain the constitutionality of false or omitted statements
underlying arrest warrants in civil § 1983 actions brought by formerly detained individuals. See,
é.g., Evans, 703 F.3d at 649-50; Miller, 475 F.3d at 627.

The Fourth Circuit has held that a plaintiff in a § 1983 action can sufficiently plead
intentionality when “[n]o record evidence lends any support for [a police officer’s] statements”
underlying his affidavits, and clarified that such statements can be considered “deliberate
falsehoods.” Evans, 703 F.3d at 650. Cpl. Pamer’s alleged false statements about Allen’s
identification of Hicks in a photo array and video footage showing Hicks at the crime scene can
satisfy the intentionality prong of the Franks test. Hicks also alleges that Cpl. Pamer asked Wells
leading questions, disregarded potential evidence about Jones, and failed to release exculpatory

evidence. See United States v. Lull, 824 F.3d 109, 117 (4th Cir. 2016) (quoting Miller, 475 F.3d

23

 
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 24 of 27

at 627) (“One way of establishing reckless disregard is by proffering ‘evidence that a police officer
‘failed to inform the judicial officer of facts [he] knew would negate probable cause.’”). Hicks
also pleads sufficient facts to establish materiality. A reasonable jury could certainly agree with
her assertion that the “false information [Cpl. Pamer] presented to the Grand Jury ... result[ed]”
in her indictment. (Am. Compl. 31.)

In his Answer to Hicks’s Amended Complaint, Cpl. Pamer invokes a defense of qualified
immunity (see ECF No. 29 at 8), which is designed to protect public officials from becoming
embroiled in lawsuits when “their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Jn re Mills, 287 F. App’x
at 280 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). However, the Fourth Circuit has
held that a police officer facing a civil § 1983 suit cannot invoke a qualified immunity defense for
an alleged Franks violation. It is “clearly established ‘that the Constitution did not permit a police
officer deliberately, or with reckless disregard for the truth, to make . . . omissions to seek a warrant
that would otherwise be without probable cause.”” Osborne v. Georgiades, 679 F. App’x 234, 239
(4th Cir. 2017) (quoting Miller, 475 F.3d at 631-32). Moreover, “a reasonable officer cannot
believe a warrant is supported by probable cause if the magistrate is misled by [omitted facts] that
the officer knows or should know [would negate probable cause].” Osborne, 679 F. App’x at 239-
240 (alteration in original) (internal quotation marks omitted) (quoting Smith v. Reddy, 101 F.3d
351, 355 (4th Cir. 2014)). Thus, the doctrine of qualified immunity cannot shield Cpl. Pamer from
Hicks’s adequately pleaded Fourth Amendment claim.

c. Fifth and Sixth Amendment Claims
Hicks does not allege facts supporting Fifth or Sixth Amendment claims. Even if Hicks

had pleaded a Fourteenth Amendment Due Process Clause claim instead of improperly invoking

24

 
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 25 of 27

the Fifth Amendment,!! Hicks does not adequately allege a Due Process claim. “ [S]ubstantive
due process’ prevents the government from engaging in conduct that ‘shocks the conscience,’ ...
or interferes with rights ‘implicit in the concept of ordered liberty.’” United States v. Salerno, 481
U.S. 739, 746 (1987) (quoting Rochin v. California, 342 U.S. 165, 172 (1952)). Not only does
Hicks fail to allege that the facts in her Amended Complaint shock the conscience, but the Fourth
Circuit has explicitly held that “the Due Process Clause is not the proper lens through which to
evaluate law enforcement’s pretrial missteps.” Safar v. Tingle, 859 F.3d 241, 245 (4th Cir. 2017).
Relatedly, Hicks makes no attempt to explain why Cpl. Pamer’s alleged false statements
underlying the arrest warrant fit within the scope of the Sixth Amendment, which typically protects
detainees’ rights during trial.!* Thus, neither of these constitutional claims will survive dismissal.
d. Equal Protection Clause Claims

Hicks also brings claims under the Equal Protection Clause, alleging race-based
discrimination as Count 8 and sex-based discrimination as Count 9. (Am. Compl. 9120-131.) A
plaintiff cannot state a Fourteenth Amendment claim simply by alleging that a governmental actor
treated her poorly on account of her sex and race. To state a claim under the Equal Protection
Clause, “a plaintiff must first demonstrate that [sJhe has been treated differently from others with
whom [s]he is similarly situated and that the unequal treatment was the result of intentional or
purposeful discrimination.” Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001).

Differential treatment may be alleged by identifying specific individuals in a defendant’s

position and alleging that these other individuals were treated differently. See, e.g., King v.

 

"' The Fifth Amendment's protections apply to states through the Fourteenth Amendment. See Murr v. Wis., 137 S.
Ct. 1933, 1942 (2017).

2 See U.S. Const. amend. VI (“In all criminal prosecutions, the accused shall enjoy the right to a speedy and public
trial, by an impartial jury . . . and to be informed of the nature and cause of the accusation; to be confronted with the
witnesses against him; to have compulsory process for obtaining witnesses in his favor, and to have the Assistance of
Counsel for his defence.”).

25

 
 

Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 26 of 27

Rubenstein, 825 F.3d 206, 221 (4th Cir. 2016) (holding that an inmate’s Equal Protection Clause
claim survived dismissal when it alleged two other inmates with medical conditions similar to the
plaintiff's were not forced to undergo surgery, while the plaintiff was). Discriminatory intent may
be shown by circumstantial evidence, such as statements revealing a defendant’s attitude toward
someone of a particular race, Mullen v. Princess Anne Volunteer Fire Co., Ine., 853 F.2d 1130,
1133 (th Cir. 1988), or evidence of prior discriminatory practices, Wyatt v. Sec. Inn Food &
Beverage, Inc., 819 F.2d 69, 71 (4th Cir. 1987).

In a complaint, a statement that similarly-situated individuals of a different race or gender
were not treated the same as the plaintiff constitutes a “conclusory allegation [that] is inadequate
under Iqbal and Twombly to infer discrimination.” Roberts v. Off of the Sheriff for Charles Cnty.,
Civ. No. DKC-10-3359, 2012 WL 12762, at *6 (D. Md. Jan. 3, 2012); see also Coleman v. Md
Ct. of Appeals, 626 F.3d 187, 191 (4th Cir. 2010) (holding that an African-American plaintiff's
statement that he “was treated differently as a result of his race than whites” was too conclusory
to state a claim of discrimination in the employment context).

Hicks has alleged no facts about how Cpl. Pamer and other County officials have handled
suspects and detainees who were not Black or female. Statements such as “[a]rrestees who were
not African American Black woman were not treated” the same as Hicks (Am. Compl. § 128)
amount to “‘naked assertion[s]’ devoid of ‘further factual enhancement” that cannot survive
dismissal under Federal Rule 12(b)(6). See Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
555, 557). Similarly, Hicks does not allege facts that would permit an inference of discriminatory
intent on Cpl. Pamer’s part. Hicks repeatedly asserts that “Defendants discriminated against
Plaintiff” and “subjected her to disparate, negative, injurious and harassing treatment.” (Am.

Compl. §] 121-23, 127-29.) These legal conclusions, devoid of factual support, do not plausibly

26
Case 1:20-cv-00022-JKB Document 49 Filed 12/22/20 Page 27 of 27

state a claim under the Equal Protection Clause. Thus, the Court will dismiss Counts 8 and 9 of
Hicks’s Amended Complaint.
IV. Conclusion
For the foregoing reasons, an order shall enter granting in part and denying in part
Defendants Anne Arundel County and AACDDF’s motion to dismiss (ECF No. 26), granting in
part and denying in part Defendants Corporals Bilbrey and Pamer’s motion to dismiss (ECF No.
27), and denying as moot the State Defendants’ motion to dismiss (ECF No. 32), consistent with

Hicks’s notice of voluntary withdrawal of her claims against these Defendants (ECF No. 46).

DATED thisZ2 day of December, 2020.

BY THE COURT:

Loam 1rd

James K. Bredar
Chief Judge

Ze
